Citation Nr: 0701582	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1, 1941, to September 25, 1942, and from February 
23, 1945, to June 22, 1946.  He was a prisoner of war from 
April 10, 1942, to September 25, 1942.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for the cause of the 
veteran's death, effective from October 7, 2004.  


FINDINGS OF FACT

1.  The appellant's formal application for service connection 
for the cause of the veteran's death was received in June 
2001.  After the initial denial by the RO, the appellant 
filed a notice of disagreement (NOD), a statement of the case 
was issued in August 2004, and the appellant filed a 
substantive appeal (on VA Form 9) in November 2004.  

2.  Effective October 7, 2004, a regulatory amendment to 38 
C.F.R. § 3.309(c) added atherosclerotic heart disease and 
hypertensive vascular disease, and their complications, to 
the list of conditions for which entitlement to service 
connection is presumed for former prisoners of war.  

3.  There was a pending claim for entitlement to service 
connection for the cause of the veteran's death at the time 
of the change in the law.

4.  In a December 2004 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death, effective from October 7, 2004, pursuant to 
the aforementioned liberalizing law.  The appellant filed an 
NOD as to the effective date assigned for the grant of 
dependency and indemnity compensation (DIC).

CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

The Board notes that a substantially complete claim for DIC 
benefits was received in June 2001, and subsequently, in 
August 2001, the RO sent the appellant a letter, notifying 
her of what evidence was necessary to substantiate a claim 
for service connection for the cause of the veteran's death.  
That claim for DIC was initially denied, but then a change in 
the governing law ensued.  In December 2004, the RO granted 
the claim for service connection for the cause of the 
veteran's death, effective from October 7, 2004, the 
effective date of the change in law.  The appellant then 
filed an NOD seeking an earlier effective date for the grant 
of DIC, and the present issue eventually reached the Board.

Although the RO's previous communications had not informed 
the appellant of the evidence necessary to substantiate her 
claim for an earlier effective date, she has not been 
prejudiced thereby.  Any defect with respect to the timing of 
the VCAA notice requirements as to effective date was 
harmless error, because the March 2005 SOC provided the 
veteran with the pertinent law, and an additional 60 days to 
submit additional evidence.  See Mayfield, supra; see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to notice 
regarding downstream issues such as effective date.

In this earlier effective date claim, the facts are not 
really in dispute and the current appeal simply involves the 
application of current law to those facts.  Moreover, the 
Board finds that, in the circumstances of this case, further 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose, because, as will be 
discussed below, the appeal is herein decided as a matter of 
law.  No useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The veteran died in January 1967.  His cause of death was 
listed on the certificate of death as cerebral hemorrhage due 
to hypertensive cardiovascular disease.

Received from the appellant in April 2000, was an informal 
claim for dependency and indemnity compensation benefits.

In June 2001 the appellant filed a formal application for 
DIC, in which she claimed entitlement to service connection 
for the cause of the veteran's death.  After the claim was 
denied, the appellant filed an NOD, an SOC was issued in 
August 2004, and the appellant filed a substantive appeal in 
November 2004.  

Effective October 7, 2004, a regulatory amendment to 38 
C.F.R. § 3.309(c) added atherosclerotic heart disease and 
hypertensive vascular disease, and their complications, to 
the list of conditions for which entitlement to service 
connection is presumed for former prisoners of war.  
38 C.F.R. § 3.309(c).

By December 2004 rating decision, the RO granted entitlement 
to service connection for the cause of the veteran's death, 
effective from October 7, 2004, pursuant to the above-
mentioned regulatory amendment to 38 C.F.R. § 3.309(c).

III.  Analysis

Under 38 U.S.C.A. § 1310, a veteran's surviving spouse may 
receive dependency and indemnity compensation where the 
veteran diedof a service-connected disability.  A service-
connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312. 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases involving 
service connection for the cause of the veteran's death, 
after separation from service, the effective date is the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year after the date of 
death; otherwise, the effective date is the date that the 
claim is received.  38 C.F.R. § 3.400(c)(2).

Where dependency and indemnity compensation is awarded 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.  In this case, the new regulatory criteria 
may be considered "liberalizing" since they provided 
additional bases upon which a veteran, who was prisoner of 
war, may be granted presumptive service connection and those 
bases were not provided under the old criteria.  

The appellant contends that she initially filed her claim for 
dependency and indemnity compensation in April 2000, and 
therefore, the effective date for the grant of service 
connection for the cause of the veteran's death should be May 
1999, one year prior to the date she filed the initial claim.  
In support of her claim, the appellant, in a January 2005 
letter, cited language from what she calls a statutory rule, 
which she apparently obtained from a source titled "What 
Every Veteran Should Know", 1983 edition.  In addition, she 
claims that 38 C.F.R. § 3.114 supports her claim for an 
earlier effective date.  

The Board has carefully reviewed the evidence of record and 
finds that there is no basis for the assignment of an 
effective date earlier than October 7, 2004.  The record 
reflects that the effective date assigned for the grant of 
service connection for the cause of the veteran's death is 
based solely upon a new law providing a basis for the award 
of the benefit.  

In this case, certain facts are not in dispute, which are as 
follows:  (1) the veteran was a former prisoner of war; (2) 
he died in January 1967 of cerebral hemorrhage due to 
hypertensive cardiovascular disease; and (3) on October 7, 
2004, while the appellant's claim for service connection for 
the cause of the veteran's death was pending, there was a 
change in law which provided a presumption of service 
connection for former prisoners of war who have hypertensive 
heart disease.  See 69 Fed. Reg. 60,083 (Oct. 7, 2004), 
amending 38 C.F.R. § 3.309.

Since the appellant's claim was pending at the time of the 
regulatory change, the above three facts established a basis 
to award service connection for the cause of the veteran's 
death.  The RO properly determined that the appropriate 
effective date is October 7, 2004.  Even though the appellant 
had filed her claim for service connection for the cause of 
the veteran's death prior to that date, there was no basis to 
grant service connection for the cause of the veteran's death 
prior to that date.  There was no competent evidence to 
establish that the veteran's cerebral hemorrhage or 
hypertensive cardiovascular disease had begun in service, 
were manifested to a compensable degree within one year 
following the veteran's discharge from service, or were 
otherwise due to service.  Rather, in this case, the basis of 
the award was a new theory of entitlement based upon a change 
in the law.  See Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  It is only 
because of the change in the law that it is now presumed that 
the veteran's hypertensive cardiovascular disease ischemic 
heart disease was due to his prisoner-of-war experience.

To the extent that the appellant has asserted entitlement to 
an earlier effective date, the Board finds that such is 
legally precluded.  The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, supra.


ORDER

An effective date earlier than October 7, 2004, for the grant 
of service connection for the cause of the veteran's death is 
denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


